DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on September 9, 2020.  Claims 1 – 20 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claims 1, 5, 7 and 20, the limitation “a passing order determiner”, “a timing determiner”, “a commander” and “a communicator” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the limitation of claims 1 and 5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, their dependent claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “passing order determiner” corresponds to “passing order determiner 106” which is a part of the travel planning device 100 (see Fig. 1 and Page 9, lines 26 – 31 of applicant’s disclosure); 
The claimed “timing determiner” corresponds to “travel timing scheduler (timing determiner) 105” which is a part of the travel planning device 100 (see Fig. 1 and  Page 9, lines 26 – 31  of applicant’s disclosure); and 
The claimed “commander” corresponds to “commander 107” which is a part of the travel planning device 100 (see Fig. 1 and Page 9, lines 26 – 31 of applicant’s disclosure); and
The claimed “communicator” corresponds to “communicator 111” which is a part of the travel planning device 100 (see Fig. 1 and Page 9, lines 26 – 31 of applicant’s disclosure).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 appear to be a poor translation into English from a foreign document and is replete with grammatical and idiomatic errors.  The language in claim 6 is ambiguous to the point where one of ordinary skill in the art would not be reasonably apprised of the intended scope of the invention.  Clarification is required. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 10 and 12 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 1 and 18 – 20 fall into one of four of the statutory categories?  Yes. 
The preamble of claim 1 recite a device. The body of claim 1 recites at least one physical element that forms part of the claimed device.  Therefore, claim 1 is directed to an apparatus.
The preamble of claim 18 recites a method, and the body of the claim positively recites at least one method step.  Therefore, claim 18 is directed to a process.
The preamble of claim 19 recites a non-transitory computer readable medium.  The body of claim positively recites the non-transitory computer readable medium being operatively coupled to a computer.  Therefore, claim 19 is directed to an apparatus.
The preamble of claim 20 recites a system.  The preamble of claim 20 recites at least one physical element that forms part of the claimed system.  Therefore, claim 20 is directed to an apparatus.



	Step 2A – Prong 1
Do claims 1 and 18 – 20  recite a judicial exception?  Yes.  The claims recite the limitation of a passing order determiner configured to determine passing order of a plurality of mobile objects in a first area through which the plurality of mobile objects pass on a basis of a conflict condition at which conflict among the mobile objects occurs.  The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a passing order determiner” nothing in the claim precludes the determining step from practically being performed in the human mind/visually. For example, but for the “a passing order determiner” language, the claim encompass(es) the user manually/visually determining passing order of a plurality of mobile objects in a first area through which the plurality of mobile objects pass on a basis of a conflict condition at which conflict among the mobile objects occurs. This limitation is a mental process.

Step 2A – Prong 2
Do claims 1 and 18 – 20 integrate the judicial exception into a practical application?  No.  
Claims 1, 18 and 19 recite one additional element: a controller configured to control traveling of the plurality of mobile objects on a basis of the passing order.     The controller in this step is recited at a high level of generality, i.e., as a generic controller performing a generic controller function of controlling a mobile object.  The claimed controller operates according to its ordinary capacity and does not use the judicial exception in a manner that imposes any meaningful limits on the judicial exception.  In other words,  the controller limitation is no more than a drafting effort designed to monopolize the exception.  As a result, claims 1, 18 and 19 are directed to the abstract idea.
Claim 20 recite two additional elements:  a plurality of mobile objects; and a 
controller configured to control traveling of the plurality of mobile objects on a basis of the passing order.   The plurality of mobile objects do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As for the controller limitation in claim 20, the same argument applies to that limitation as in claims 1, 18 and 19 above.  As a result, claim 20 is directed to the abstract idea.

Step 2B 
Do claims 1 and 1 – 20 provide an inventive concept?  No.  As discussed with 
respect to Step 2A Prong Two, the additional element(s) in the claims amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.   As a result, claims 1 and 18 – 20 are ineligible.
Dependent claims 2 – 10 and 12 – 17 are also ineligible because they either include additional limitation directed to the abstract idea or fail to include additional elements that are sufficient to amount to significantly more than the abstract idea.    Therefore, claims 1 – 10 and 12 – 20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6 and 18 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0047468 A1 to Morimura et al. (herein after “Morimura et al. publication").
As to claim 1, 
the Morimura et al. publication discloses a travel control device (100)(see ¶25) comprising: 
a passing order determiner (10, 17) configured to determine passing order of a plurality of mobile objects in a first area through which the plurality of mobile objects pass on a basis of a conflict condition at which conflict among the mobile objects occurs (see at least Fig. 2, ¶56 – ¶59 and ¶65 – ¶69); and 
a controller (10, 15) configured to control traveling of the plurality of mobile objects on a basis of the passing order (see ¶25 and ¶50).

As to claims 18, 19 and 20,
	claims 18, 19 and 20 are directed to a method, a non-transitory computer readable medium, and a system, respectively.  Each requires the same scope of limitation as claim 1.  Therefore, claims 18 – 20 are rejected for the same reasons as claim 1 as discussed herein above.

As to claim 2, 
the Morimura et al. publication discloses the passing order determiner (10, 17) determining that the passing order at which the conflict condition is not satisfied.  (See at least Fig. 2, ¶56 – ¶59 and ¶65 – ¶69.)

As to claim 3,
the Morimura et al. publication is considered to disclose the first area being an area included in routes of the plurality of mobile objects.   (See at least Fig. 2, ¶25 – ¶28, where the Morimura et al. publication defines the term “dynamic obstacles” as pedestrians, bicycles, and other vehicles, which infers a first area is an area included in routes of the plurality of mobile objects or pedestrians, bicycles, and other vehicles.)

As to claim 4,
the Morimura et al. publication is considered to disclose the passing order determiner detecting the first area on a basis of routes of the plurality of mobile objects.   (See at least Fig. 2, ¶56 – ¶59 and ¶65 – ¶69.)

As to claim 5,
the Morimura et al. publication is considered to disclose a timing determiner configured to determine passing times of the first area on a basis of routes of the plurality of mobile objects, wherein the passing order determiner determines the passing order on a basis of the passing times. (See ¶52.)

As to claim 6 (as best understood based on the 112(b)-rejection discussed herein above),
the Morimura et al. publication is considered to disclose the passing order determiner judging whether a traveling path leading to the first area has a structure in which the conflict is avoidable and determines the passing order without the conflict condition in a case where the traveling path has the structure in which the conflict is avoidable.  (See at least Fig. 2, ¶56 – ¶59 and ¶65 – ¶69.)

Allowable Subject Matter
Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and by overcoming the 101 rejection discussed herein above.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666